Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment after non-final office action on August 16, 2021 is acknowledged.  Claim 18 was amended and claims 1-24 are pending.  
The restriction requirement was deemed proper and made FINAL in a previous office action.  The restriction is deemed proper and is made FINAL in this office action.  Claims 1-17 and 24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 18-23 are examined on the merits of this office action.

Withdrawn Rejections
The objection to claims 18 and 22 are withdrawn in view of amendment of the claims filed August 16, 2021.

The rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendment of the claim filed August 16, 2021.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 18-23 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Gedanken (US PG-PUB 2011/0300767 A1, cited previously) in view of Schnaider (Nature Communications, 8:1365, pages 1-10, published 2017, cited previously) and Yan (Chem. Soc. Rev., 2010, 39, 1877–1890, cited previously).
Gedanken teaches a method of preparing fabrics with antimicrobial properties by sonochemically impregnating the fabrics with proteinaceous microspheres loaded with antimicrobial agents (see abstract).  The method of Gedanken includes preparing an aqueous solution of a protein, immersing the textile in the aqueous solution adding a predetermined agent (bioactive agent such as an antibiotic) and irradiating with high intensity ultrasonic power (see claims 1 and claim 7).  Gedanken teaches wherein the waves are at a power of 58 W/cm2 or 150 W/cm2 and for three minutes (see claim 11) which fall within the ranges found in instant claims 21 and 23.  Gedanken teaches wherein the “microspheres” can be 10 micrometers to 10 nanometers (see paragraph 0040).  Gedanken teaches that “the use of the sonochemical method helps to achieve all the principal requirements of the antimicrobial textile coated with nanomaterials: small particle size, regular shape, and homogeneous distribution of the proteinaceous microspheres on the fabrics. Amongst the advantages of using ultrasound over other methods is that ultrasonic shockwaves effectively blast the proteinaceous microspheres onto a fabric's surface at such speed that it causes local melting of the substrate, guaranteeing firm embedding of the microspheres within the textile fibers” (See paragraph 0052).

However, Schnaider teaches “For biomedical purposes, the development of self-assembled peptide nano-materials has primarily focused on the fields of regenerative medicine and drug delivery due mainly to the advantageous characteristics of these materials such as high biocompatibility levels, chemical diversity, high loading capacity, and extended circulation” (see page 2, left column, first paragraph).  Schnaider teaches that “The results of this study demonstrate that the interaction of
diphenylalanine with bacterial membranes results in membrane permeation and depolarization, induces upregulation of stress response regulons and causes severe damage to bacterial morphology, thereby inhibiting bacterial growth and inflicting bacterial cell death (Fig. 3b). Furthermore, the incorporation of diphenylalanine into tissue scaffolds (incorporation into an agar-gelatin film) introduces antimicrobial capabilities to these matrices” (See page 6, right hand column, last paragraph).  Schnaider teaches, “The minimal nature of the diphenylalanine motif makes this chemical entity both the shortest antimicrobial peptide-based agent reported thus far and an important platform for the development of alternative antimicrobial agents and materials, due to the extensive possibilities for its chemical modifications, its low cost and high purity. Such modifications may include the incorporation of basic amino acids, non-natural amino acids, and additional functional moieties, which have been shown to greatly improve the potency of short self-assembling antimicrobial peptide-based agents” (see page 7, left hand column, second paragraph, lines 1-10).  Schnaider concludes, “incorporation of these antibacterial nanostructures into biocompatible matrices provides the basis for an alternative approach to the design and development of enhanced antibacterial biomaterials” (See page 6, right hand column, top paragraph). Schnaider teaches that the peptides were dissolved in water (1 mg/ml solution) meeting the limitations of instant claim 22 and heated to 90 degrees Celsius for 50 minutes and allowed to cool which meets the limitations of 70-95 degrees Celsius and at least 20 minutes with cooling found in instant claim 19 which allowed for self-assembly and nanostructure formation (see Methods, page 7, “Sample preparation”).  Regarding the instant limitation of “mixing” one of ordinary skill in the art would readily recognize and render obvious that 
Yan teaches that “The FF-based nanostructures possess potential in the delivery of drugs or genes in vitro” (see page 1887, second paragraph, lines 1-2). Yan teaches that “Furthermore, such peptide-based delivery vehicles are biocompatible, bioabsorbable and recyclable. It is thus possible to exploit the FF-based nanomaterials as a new class of vectors for the delivery of foreign substances” (See page 1887, second paragraph, last two lines, Figure 14).
	It would have been obvious before the effective filing date of the claimed invention to use the antibacterial self-assembling peptide nanostructure of Schnaider as the proteinaceous microsphere of Gedanken.  One of ordinary skill in the art would have been motivated to sonochemcially impregnate the fabrics of Gedanken with the antibacterial self-assembling peptide nanostructure of Schnaider for enhanced antibacterial properties and release of additional antibacterial compounds.  One of ordinary skill in the art would have been further motivated given that the antibacterial self-assembling peptide nanostructure of Schnaider and Yan has a low cost, high purity and the ability to be used for encapsulation/attachment of additional antibacterial agents.  There is a reasonable expectation of success given that Gedanken teaches successful impregnation of fabrics with peptide nanostructures for the purpose of having antibacterial properties.
Regarding claim 20, the method of Gedanken includes preparing an aqueous solution of a protein, immersing the textile in the aqueous solution adding a predetermined agent (bioactive agent such as an antibiotic) and irradiating with high intensity ultrasonic power (see claims 1 and claim 7).  

Response to Applicant’s Arguments
Applicant states that “Gedanken as the closest prior art based on a misinterpretation of his work, is therefore improper, since the Examiner considered Gedanken as proposing to use ultrasound to impregnate fabrics with self-assembled proteinaceous nanostructures, but in fact Gedanken is using covalently fortified proteinaceous nanostructures that are formed by ultrasonic emulsification and can withstand ultrasound due to secondary glutaraldehyde crosslinking. Applicant submits that the skilled artisan would not be motivated by Gedanken to use ultrasound on highly sensitive self-assembled proteinaceous nanostructures, since Gedanken clearly teaches that ultrasound activity breaks non-crosslinked proteinaceous nanostructures. Furthermore, Applicant submits that a skilled artisan would not have any expectation for success in impregnating fibers with peptide-based self-assembled nanostructures (SAPBNSs) by subjecting these delicate entities to sonochemical (ultrasound) irradiation, since the art teaches that these self-assembled nanostructures 8break under these conditions. As an example, Applicant presents "Transient supramolecular reconfiguration of peptide nanostructures using ultrasound" [Pappas, C.G. et al., Mater. Horiz., 2015, 2, 198; enclosed herewith], where it is stated that upon ultrasound exposure, supramolecular self-assembly of aromatic dipeptide is disrupted (see, for example, the conclusions in Pappas et al.). Further still, the skilled artisan would not be motivated to subject SAPBNSs based on Gedanken, since Gedanken uses covalently crosslinked supramolecular structures, and not delicate SAPBNSs. 
	Applicant’s arguments have been fully considered but are not found persuasive.  The Examiner disagrees that Gedanken fails to teach using ultrasound to impregnate fabrics with peptides.  Gedanken specifically teaches that “We have found that if during the sonication time a drug or a dye and a piece of fabric are added to the precursor mixture containing an aqueous solution of a protein plus an over layering organic solvent, the drug or dye will be encapsulated inside the microspheres and the spheres will be bonded to the fabric” (See paragraph 0049).  Gedanken further teaches that “Amongst the advantages of using ultrasound over other methods is that ultrasonic shockwaves effectively blast the proteinaceous microspheres onto a fabric's surface at such speed that it causes local melting of the substrate, guaranteeing firm embedding of the microspheres within the textile fibers” (see paragraph 0052). Importantly, nowhere in in Gedanken does it state that glutaraldehyde linkages were required so that the peptide microspheres could withstand sonication; rather, Gedanken teaches that glutaraldehyde can be used to keep the spheres attached to cotton as well as polyester fabrics after repeated washings (see paragraph 0051).  Nevertheless, the example provided does not indicate glutaraldehyde is required (see paragraph 0054).  Furthermore, nowhere in Gedanken does it state that the peptide microspheres would break under sonication without glutaraldehyde.  Importantly, Gedanken does not teach away from using self-assembling peptide nanoparticles for impregnation of fabrics.  The Examiner acknowledges that Gedanken does not teach self-assembling peptide nanostructures.  Rather, Gedanken teaches BSA 
Schnaider teaches “For biomedical purposes, the development of self-assembled peptide nano-materials has primarily focused on the fields of regenerative medicine and drug delivery due mainly to the advantageous characteristics of these materials such as high biocompatibility levels, chemical diversity, high loading capacity, and extended circulation” (see page 2, left column, first paragraph).  Schnaider teaches, “The results of this study demonstrate that the interaction of diphenylalanine with bacterial membranes results in membrane permeation and depolarization, induces upregulation of stress response regulons and causes severe damage to bacterial morphology, thereby inhibiting bacterial growth and inflicting bacterial cell death (Fig. 3b). Furthermore, the incorporation of diphenylalanine into tissue scaffolds (incorporation into an agar-gelatin film) introduces antimicrobial capabilities to these matrices” (See page 6, right hand column, last paragraph).  Schnaider teaches, “The minimal nature of the diphenylalanine motif makes this chemical entity both the shortest antimicrobial peptide-based agent reported thus far and an important platform for the development of alternative antimicrobial agents and materials, due to the extensive possibilities for its chemical modifications, its low cost and high purity. Such modifications may include the incorporation of basic amino acids, non-natural amino acids, and additional functional moieties, which have been shown to greatly improve the potency of short self-assembling antimicrobial peptide-based agents” (see page 7, left hand column, second paragraph, lines 1-10).  Schnaider concludes, “incorporation of these antibacterial nanostructures into biocompatible matrices provides the basis for an alternative approach to the design and development of enhanced antibacterial biomaterials” (See page 6, right hand column, top paragraph). Schnaider teaches that the peptides were dissolved in water (1 mg/ml solution) meeting the limitations of instant claim 22 and heated to 90 degrees Celsius for 50 minutes and allowed to cool which meets the limitations of 70-95 degrees Celsius and at least 20 minutes with cooling found in instant claim 19 which allowed for self-assembly and nanostructure formation (see Methods, page 7, “Sample preparation”).  Regarding the instant limitation of “mixing” one of ordinary skill in the art would readily recognize and render obvious that mixing the peptide and water while heating is routine the art for maintaining the peptide in solution, in the monomer state and evenly distributed within the water.

	The Examiner maintains that it would have been obvious before the effective filing date of the claimed invention to use the antibacterial self-assembling peptide nanostructure of Schnaider as the proteinaceous microsphere of Gedanken.  One of ordinary skill in the art would have been motivated to sonochemcially impregnate the fabrics of Gedanken with the antibacterial self-assembling peptide nanostructure of Schnaider for enhanced antibacterial properties and release of additional antibacterial compounds.  One of ordinary skill in the art would have been further motivated given that the antibacterial self-assembling peptide nanostructure of Schnaider and Yan has a low cost, high purity and the ability to be used for encapsulation/attachment of additional antibacterial agents.  There is a reasonable expectation of success given that Gedanken teaches successful impregnation of fabrics with peptide nanostructures for the purpose of having antibacterial properties.


Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R.D/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654